 



Exhibit 10.24
EXHIBIT 10.24 SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION
Summary of FBL Financial Group, Inc.
Named Executive Officer Compensation — 2007
     The table below summarizes certain calendar year 2007 compensation
information regarding FBL Financial Group, Inc.’s Chief Executive Officer, Chief
Financial Officer and the other three highest compensated Executive Officers,
(collectively the “Named Executive Officers”). These salaries are subject to
change at the discretion of the Management Development and Compensation
Committee and/or Board of Directors of the Company. These salaries do not
include the Company’s contributions to defined benefit and contribution plans
and the Company’s contributions to other employee benefit programs on behalf of
the Named Executive Officers.

                                  Name and Title   2007 Base     2007 Non-equity
    2007 Stock     2007 Restricted       Salary     Incentive Plan     Option
Grant     Stock Grant               threshold, target, cap as     (#shares) (2)
    (#shares) (3)               % of salary, payable in                        
    2008 (1)              
James W. Noyce, CEO
  $ 600,000       40-80-160%       42,104       22,299  
James P. Brannen, CFO
  $ 340,023       25-50-100%       15,917       8,425  
Bruce A. Trost, Executive VP Property/Casualty Companies
  $ 372,855       25-50-100%       17,454       9,238  
JoAnn Rumelhart, Executive VP Farm Bureau Life
  $ 370,175       25-50-100%       17,329       9,172  
Stephen M. Morain, Senior VP, Secretary and General Counsel
  $ 434,591       17.5-35-70%       11,189       5,922  

(1) Payable pursuant to the FBL Financial Group, Inc. 2007 Management
Performance Plan. Goals for the plan are set annually in such areas as
membership accounts, insurance and annuity premium volume, expense controls and
earnings per share. Payments are made in early February of the year following
performance, upon certification by the Management Development and Compensation
Committee of the level of goal attainment.
(2) Annually granted in mid-January pursuant to the 2006 Class A Common Stock
Compensation Plan at date of grant closing stock price as the exercise price;
vest in five annual installments and expire in ten years. The grants are
incentive stock options to the extent permitted by tax law, with the remaining
shares being nonqualified stock options.
(3) Annually issued in February pursuant to the 2006 Class A Common Stock
Compensation Plan; these restricted shares are subject to forfeiture if Company
performance goals (measured by earnings per share and return on equity) and
other conditions are not met during the three years ended December 31, 2009, and
assume that expected operations will result in earning the target amount of
approximately 50% of the amount granted.

